 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
   
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated August 27, 2010 (the
“Effective Date”), is between Mikah Pharma LLC, a limited liability company
organized under the laws of Delaware (“Seller”), and Elite Pharmaceuticals,
Inc., a publicly traded company organized under the laws of the State of
Delaware (“Buyer”).


Background


Seller purchased several ANDA’s from a site that is operating under a Consent
Decree, a copy of which was provided to Buyer, which may subject the ANDA (as
defined below) to be subject to additional scrutiny before FDA permits the
Products (as defined below) to be manufactured elsewhere. Nevertheless, on the
terms and conditions set forth in this Agreement and the Consent Decree, Buyer
wishes to purchase and Seller wishes to sell, the ANDA(s) listed in this
Agreement.


ARTICLE 1
 
DEFINITIONS
 
Section 1.1      Definitions
 
All terms not defined below are defined elsewhere in this Agreement.


“Affiliate” means any Person that directly or indirectly Controls, is Controlled
by or is under common Control with another Person.  A Person will be deemed to
“Control” another Person if it has the power to direct or cause the direction of
the other Person, whether through ownership of securities, by contract or
otherwise.


“Agency” means any governmental regulatory authority or authorities in the
United States responsible for granting approval(s), clearance(s),
qualification(s), license(s) or permit(s) for any aspect of the research,
development, manufacture, marketing, distribution or sale of a Product.  The
term “Agency” includes, but is not limited to, the FDA and the United States
Drug Enforcement Administration.


“ANDA” means Abbreviated New Drug Application number 75-274 (Naltrexone
Hydrochloride Tablets USP, 50 mg) and all amendments thereto, that have to date
been filed with the FDA seeking authorization and approval to manufacture,
package, ship and sell, as more fully defined in 21 C.F.R. Part 314, the
Products.

 
“ANDA Technology and Scientific Materials” means any technological, scientific,
chemical or biological materials, trade secrets, know-how, intellectual
property, techniques, data, inventions, practices, methods and all other
confidential and proprietary technical, research, development and other
applicable business information (whether patented, patentable or otherwise)
related to the manufacture, validation, packaging, release testing, stability
and shelf life of the Product, including all Product formulations, in existence
and in the possession of Seller as of the Closing Date.
 

 
  
Privileged and Confidential

  
 
1

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
“Assumed Liabilities” has the meaning set forth in Section 2.3.


“Bill of Sale” means a bill of sale to be delivered by Seller to Buyer effective
on the Closing Date, substantially in the form of Exhibit A.


“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York, USA are permitted or required to close by law or
regulation.



“Encumbrance” means any mortgage, charge, lien, security interest, easement,
right of way, pledge or encumbrance of any nature whatsoever.
 
“Excluded Liabilities” has the meaning set forth in Section 2.3.
 
“FDA” means the United States Food and Drug Administration.
 
“Governmental Entity” means any court, administrative agency, department or
commission or other governmental authority or instrumentality, whether U.S. or
non-U.S.
 
“Governmental Rule” means any law, judgment, order, decree, statute, ordinance,
rule or regulation issued or promulgated by any Governmental Entity.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or determined or
determinable, including those arising under any law, action or governmental
order and those arising under any contract, agreement, arrangement, commitment
or undertaking, or otherwise.
 
“Losses” means, collectively, any and all damages, losses, taxes, Liabilities,
claims judgments, penalties, costs and expenses (including reasonable legal fees
and expenses).
 
“Material Adverse Effect” means an effect which is material and adverse to the
Purchased Assets taken as a whole, but does not include: (i) any adverse effect
due to changes in conditions generally affecting (A) the healthcare industry or
(B) the United States economy as whole, (ii) any change or adverse effect caused
by, or relating to, the announcement of this Agreement and the transactions
contemplated by this Agreement or (iii) any adverse effect due to legal or
regulatory changes.
 
“Mutual Confidential Disclosure Agreement” means the Mutual Confidential
Disclosure Agreement entered into by the parties.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
 
“Pre-Closing Period” means the period beginning on the Effective Date and
continuing until the Closing Date.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
2

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
“Product(s)” means the pharmaceutical or products now or hereafter described in
the ANDA.
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Specifications” means the procedures, requirements, standards, quality control
testing and other data in the ANDA, to the extent they exist, which are hereby
incorporated by reference into this Agreement, along with any valid amendments,
supplements or modifications thereto.
 
“Territory” means the United States and its territories, possessions, and
commonwealths, including Puerto Rico.
 
“United States” or “U.S.” or “U.S.A.” means the United States of America.
 
Section 1.2      Interpretation
 
When used in this Agreement the words “include”, “includes” and “including” will
be deemed to be followed by the words “without limitation.”  Any terms defined
in the singular will have a comparable meaning when used in the plural, and
vice-versa.
 
Section 1.3      Currency
 
All currency amounts referred to in this Agreement are in United States Dollars,
unless otherwise specified.


ARTICLE 2
 
SALE AND PURCHASE OF ASSETS
 
Section 2.1      Purchase and Sale
 
Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, Seller will sell, assign, transfer, convey and deliver to Buyer, and Buyer
will purchase, acquire and accept, all right, title and interest  of Seller in,
to and under the Purchased Assets, for aggregate consideration of $200,000.00
(the “Purchase Price”), comprised of a credit of $200,000 to be made to Seller
upon execution of this Agreement (the “Initial Payment”) and the execution and
completion of development work outlined in the “Master Development and License
Agreement for {***} Between Elite Pharmaceuticals, Inc. and Mikah Pharma, LLC.
 
Section 2.2      Purchased Assets
 
The term “Purchased Assets” means the following properties, assets and rights of
whatever kind and nature, tangible or intangible, of Seller existing on the
Closing Date that relate solely and exclusively to the ANDA and any testing,
data, studies, and formulations created in connection therewith including: (i)
the ANDA, (ii) any correspondence with the FDA in Seller’s possession with
respect to the ANDA, (iii) the right of reference to the Drug Master Files, as
set forth in the ANDA; (iv) the ANDA Technology and Scientific Materials; and
(v) a fully-paid, perpetual, royalty-free exclusive license to use any Product
technology which is associated with or incorporated in the Product and to
include the same in any other product of Seller, but only for Buyer’s use in
connection with the manufacture in the Territory of any Product.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
3

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 2.3      Assumption of Certain Liabilities and Obligations
 
From and after the Closing, Buyer will assume, be responsible for and pay,
perform and discharge when due only those Liabilities (including any Liabilities
for taxes owed by Buyer) in connection with the Purchased Assets, the use
thereof and the later sale of any Product by Buyer arising from and after the
Effective Date and only with respect to events, conditions, actions or
circumstances first arising after the Effective Date, including but not limited
to (i) Liabilities arising from any patent or trademark infringement claim or
lawsuit brought by any Third Party, (ii) any product liability claim, and (iii)
Liabilities arising from FDA or any other Governmental Entity action or
notification after the Effective Date (collectively, the “Assumed
Liabilities”).  Buyer will not assume or be liable for any Liabilities arising
in connection with the Product and the Purchased Assets prior to the Closing
Date, including Liabilities resulting from Third Party agreements of Seller or
its Affiliates and Third Party claims arising out of acts or omissions of Seller
prior to Closing Date (collectively, the “Excluded Liabilities”).
 
Section 2.4      Buyer’s Grant of License
 
As nothing in this Agreement is intended to relinquish or convey any rights
Seller may have to manufacture or sell the Products outside of the Territory,
Buyer hereby grants Seller and its Affiliates a fully-paid, perpetual,
royalty-free non-exclusive license to use the ANDA Technology and Scientific
Materials, but only for Seller’s use in connection with the manufacture,
registration or sale of the Products outside of the Territory.
 
ARTICLE 3
 
CLOSING
 
Section 3.1      Closing Date
 
The closing of the sale and transfer of the Purchased Assets (the “Closing”)
will take place at the offices of either Buyer or Seller or by fax or mail, or
other place as designated by Seller.  The Closing shall take place on the
Effective Date or first Business Day following the execution of this Agreement;
provided, however, all of the conditions to each party’s obligations under this
Article have been satisfied or waived, or at such other time, date and place as
will be mutually agreed to by the parties hereto (such date of the Closing being
hereinafter referred to as the “Closing Date”).

 
Section 3.2      Conditions to Closing
 
The obligation of Buyer to purchase the Purchased Assets from Seller and the
obligations of Seller to sell, assign, convey and deliver the Purchased Assets
to Buyer will be subject to the satisfaction prior to the Closing Date that no
temporary restraining order, preliminary or permanent injunction or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated by this Agreement will be threatened or in effect.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
4

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 3.3      Conditions to Obligations of Buyer
 
The obligation of Buyer to purchase the Purchased Assets from Seller is subject
to the satisfaction on and as of the Closing of each of the following
conditions:
 
(a)      Representations.  The representations and warranties of Seller set
forth in this Agreement will be true and correct as of the Closing as though
made on and as of the Closing, except to the extent such representations and
warranties relate to an earlier date (in which case such representation and
warranties will be true and correct as of such earlier date).
 
(b)     Performance of Obligations of Seller.  Seller will have performed or
complied in all material respects with all obligations, conditions and covenants
required to be performed by it under this Agreement at or prior to the Closing.
 
(c)      Closing Deliveries.  Seller will have executed and delivered to Buyer
the (i) Bill of Sale, and (ii) a “Transfer of Ownership” letter to the FDA,
relating to the ANDA, as prescribed in 21 CFR 314.72 upon Buyer’s request. Buyer
shall request the “Transfer of Ownership” before the commercialization of the
ANDA.
 
(d)     ANDA.  As further described in Section 6.2, Seller will deliver the ANDA
to Buyer.
 
Section 3.4      Conditions to the Obligations of Seller
 
The obligations of Seller to sell, assign, convey, and deliver the Purchased
Assets, or to cause the Purchased Assets to be sold, assigned, conveyed or
delivered, as applicable, to Buyer are subject to the satisfaction on and as of
the Closing of each of the following conditions:
 
(a)      Representations and Warranties.  The representations and warranties of
Buyer set forth in this Agreement will be true and correct in all material
respects as of the Closing as though made on and as of the Closing, except: (i)
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties will be true and correct
as of such earlier date) and (ii) for breaches of representations and warranties
as to matters that individually or in the aggregate would not materially
interfere with Buyer’s performance of its obligations hereunder; and
 
(b)     Closing Deliveries.  Buyer will have made the Initial Payment to Seller
in immediately available funds.


ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As of each of the Effective Date and Closing Date, Seller hereby represents to
Buyer as follows:
 

 
EXECUTION COPY
Privileged and Confidential

  
 
5

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 4.1      Seller Organization; Good Standing
 
Seller is a limited liability company, duly organized, validity existing and in
good standing under the laws of the State of Delaware.  Seller has the requisite
power and authority to own the Purchased Assets and to carry on its business as
currently conducted.  Seller is duly qualified to conduct business as a foreign
corporation and is in good standing in each jurisdiction where the nature of the
business conducted by it makes such qualification necessary, except where the
failure to so qualify or be in good standing would not have a Material Adverse
Effect.
 
Section 4.2      Authority; Execution and Delivery
 
Seller has the requisite corporate power and authority to enter into this
Agreement and to consummate the transaction contemplated.  The execution and
delivery of this Agreement by Seller and the consummation of the transactions
contemplated have been validly authorized.  This Agreement has been executed and
delivered by Seller and, assuming the due authorization, execution and delivery
of this Agreement by Buyer, will constitute the legal and binding obligation of
Seller, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity (including concepts of
materiality, reasonableness, good faith and fair dealing) regardless of whether
considered in a proceeding in equity or at law.
 
Section 4.3      Consents; No Violation, Etc.
 
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not: (i) violate any Governmental Rule applicable to Seller, (ii) conflict with
any provision of the certificate of incorporation or by-laws (or similar
organizational document) of Seller, (iii) conflict with any contract of Seller
or (iv) to the knowledge of Seller, violate any rights of any non-party, or (v)
require any approval, authorization, consent, license, exemption, filing or
registration with any court, arbitrator or Governmental Entity, except, with
respect to the foregoing clauses (i) and (iii), for such violations or conflicts
which would not have a Material Adverse Effect or materially interfere with
Seller’s performance of its obligations hereunder or, with respect to the
foregoing clause (v), for such approvals, authorizations, consents, licenses,
exemptions, filings or registrations which have been obtained or made or which,
if not obtained or made, would not have a Material Adverse Effect or interfere
with Seller’s performance of its obligations hereunder.
 
Section 4.4      Litigation
 
To the knowledge of Seller, there are no claims, suits, actions or other
proceedings pending or threatened in writing against Seller at law or in equity
before or by any federal, state, municipal or other governmental department,
commission, board bureau, agency or instrumentality, domestic or foreign, which
may in any way materially adversely affect the performance of Seller’s
obligations under this Agreement or the transactions contemplated hereby.  There
are no outstanding claims, suits, actions, judgments, orders, injunctions,
decrees or awards against Seller in connection with the Purchased Assets, this
Agreement or the transactions contemplated hereby that have not been satisfied
in all material respects.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
6

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 4.5      Title to Purchased Assets; AS IS
 
Seller has good and valid title to all of the Purchased Assets, as the case may
be, free and clear of all Encumbrances.  Buyer agrees that it is purchasing and
will take possession of the Purchased Assets in their AS IS condition and that
Buyer has been given the opportunity to conduct such investigations and
inspections of the Purchased Assets as it deems necessary or appropriate.
 
Section 4.6      Purchased Assets AS IS
 
SELLER DOES NOT MAKE ANY REPRESENTAIONS AND WARRANTIES THAT THE FDA WILL APPROVE
ANY FILINGS FOR OR RELATED TO THE AND AS TRANSFERRED HEREUNDER OR THAT BUYER
WILL EVER BE ABLE TO PRODUCE A COMMERICALLY SALEABLE PRODUCT AS TO THE
ANDAS.  SELLER FURTHER MAKES NO REPRESENTATIONS AS TO THE ADEQUACY OR
COMPLETENESS OF THE FORMULATION OR OTHER DATA UNDERLYING THE ANDAS AND FURTHER
MAKES NO REPRESENTAION AS TO THE REGULATORY SUFFICIENCY OF THE ANDAS.
 
Section 4.7      Exclusive Representations and Warranties
 
Other than the representations and warranties set forth in this Article 4,
Seller is not making any other representations or warranties, express or
implied, with respect to the Purchased Assets.
 
ARTICLE 5
 
REPRESENTATIONS OF BUYER
 
As of each of the Effective Date and Closing Date, Buyer hereby represents and
warrants to Seller as follows:
 
Section 5.1      Buyer’s Organization; Good Standing
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Buyer is not in arrears of any taxes
and is not under investigation by any Governmental Entity.  Buyer has requisite
corporate power and authority to carry on its business as it is currently being
conducted.  Buyer is qualified to conduct business as a foreign corporation and
is in good standing in every jurisdiction where the nature of the business
conducted by it makes such qualification necessary, except where the failure to
so qualify or be in good standing would not prevent or materially delay the
consummation of the transactions contemplated hereby.
 
Section 5.2      Authority; Execution and Delivery
 
Buyer has the corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Buyer and the consummation of the transactions contemplated
hereby have been authorized.  This Agreement has been executed and delivered by
Buyer and, assuming the due authorization, execution and delivery of this
Agreement by Seller, constitutes the legal and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws affecting creditors’ rights generally from time to time in
effect and to general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing regardless) of whether considered in
a proceeding in equity or at law.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
7

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 5.3      Consents; Notices; No Violations, Etc.
 
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not: (i) violate any Governmental Rule, (ii) conflict with any provision of the
certificate of incorporation or by-laws of Buyer, (iii) conflict with any
material contract to which Buyer is a party or by which it is otherwise bound or
(iv) require any approval, authorization, consent, license, exemption, filing or
registration with any court, arbitrator or Governmental Entity, except with
respect to the foregoing clauses (i) and (iii), for such violations or conflicts
which would not materially interfere with Buyer’s performance of its obligations
hereunder or, with respect to the foregoing clause (iv), for such approvals,
authorizations, consents, licenses, exemptions, filings or registrations which
have been obtained or made or which, if not obtained or made, would not
materially interfere with Buyer’s performance of its obligations hereunder.
 
Section 5.4      Litigation
 
As of the date hereof, there is no suit, claim, action, investigation or
proceeding pending or, to the knowledge of Buyer, threatened against Buyer or
any of its Affiliates which if adversely determined would delay the ability of
Buyer to perform any of its obligations hereunder.
 
Section 5.5      Status of ANDA
 
Buyer has reviewed each of the ANDA, recognizes that they may be subject to
additional scrutiny by the FDA as a result of the Consent Decree, and recognizes
and assumes all risks and costs directly or indirectly associated with obtaining
FDA approval to manufacture, packaging, and marketing of any of the Products.
 
Section 5.6      Assumption of Regulatory Commitments
 
From and after the Closing Date, Buyer will assume control of and responsibility
for all costs, obligations and Liabilities arising from or related to, any
commitments or obligations to any Governmental Entity involving the ANDA and any
of the other Purchased Assets.
 
ARTICLE 6
 
OTHER AGREEMENTS
 
Section 6.1      Confidentiality
 
The parties agree that the exchange of confidential information and materials
relating to the Purchased Assets and the terms and conditions contained in this
Agreement shall be governed by the Mutual Confidential Disclosure Agreement,
which is hereby incorporated herein by reference in its entirety.  The term of
the Mutual Confidential Disclosure Agreement is hereby extended by the parties
for five (5) years beyond the term of the Agreement. 
 

 
EXECUTION COPY
Privileged and Confidential

  
 
8

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 6.2      Transfer of ANDA
 
For a period of 30 days from and after the Closing Date, Seller will cooperate
with Buyer in disclosing and copying any relevant records and reports which are
required to be made, maintained and reported pursuant to Governmental Rules in
the Territory with respect to the ANDA that is a part of the Purchased
Assets.  The parties hereby agree to use reasonable efforts to take any other
actions required by the FDA to effect the transactions contemplated herein.  All
costs related thereto will be borne by Buyer.
 
Section 6.3      Further Action; Consents; Filings
 
Upon the terms and subject to the conditions hereof, Seller and Buyer will use
their respective reasonable efforts to:  (i) take, or cause to be taken, all
actions necessary and proper under applicable Governmental Rules or otherwise to
satisfy the conditions to Closing and consummate and make effective the
transactions contemplated by this Agreement, (ii) obtain from the requisite
Governmental Entities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement, and (iii) make all necessary
filings, and thereafter make any other advisable submissions, with respect to
this Agreement and the transactions contemplated by this Agreement required
under any applicable Governmental Rules.  The parties hereto will cooperate with
each other in connection with the making of all filings, including by providing
all such non-confidential documents to the other party hereto and its advisors
prior to filing and, if requested, by accepting all reasonable additions,
deletions or changes suggested in connection therewith.  Seller and Buyer will
furnish all information required for any application or other filing to be made
pursuant to the rules and regulations of any applicable Governmental Rules in
connection with the transactions contemplated by this Agreement.
 
ARTICLE 7
 
TERMINATION AMENDMENT AND WAIVER
 
Section 7.1      Termination
 
(a)         This Agreement may be terminated and the transactions contemplated
hereby abandoned at any time prior to the Closing:
 
 
(i)
by mutual written consent of Seller and Buyer; or

 
 
(ii)
by Buyer if any of the conditions set forth in Section 3.3 will have become
incapable of fulfillment and will not have been waived by Buyer; or

 
 
(iii)
by Seller if any of the conditions set forth in Section 3.4 will have become
incapable of fulfillment and will not have been waived by Seller,

 
provided, the party seeking termination pursuant to clause (ii) or (iii) is not
in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
9

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
(b)         In the event of termination of this Agreement by either party
pursuant to this Section, written notice thereof will be given to the other
party and the transactions contemplated by this Agreement will be terminated,
without further action by either party.  If the transactions contemplated by
this Agreement are terminated as provided herein:
 
 
(i)
Buyer will return the Purchased Assets and all documents and other material
received from Seller relating to the Purchased Assets and to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to Seller; and

 
 
(ii)
All confidential information received by Buyer with respect to Seller, the
Purchased Assets will be continued to be treated confidential in accordance with
the Mutual Confidential Disclosure Agreement.

 
Section 7.2      Amendments and Waivers
 
This Agreement may not be amended except by an instrument in writing signed by
both parties hereto.  By an instrument in writing, Buyer, on the one hand, or
Seller, on the other hand, may waive compliance by the other party with any term
or provision of this Agreement that such other party was or is obligated to
comply with or perform.


ARTICLE 8
 
INDEMNIFICATION
 
Section 8.1      Survival
 
All representations and warranties of Seller and Buyer contained herein or made
pursuant hereto will survive the Closing Date for an indefinite period or until
such time as Buyer and Seller shall mutually agree in writing.  The covenants
and agreements of the parties hereto contained in this Agreement will survive
and remain in full force for the applicable periods described therein or, is no
such period is specified, indefinitely.  Any right of indemnification pursuant
to this Article with respect to a claimed breach of a representation, warranty,
covenant, agreement or obligation shall expire only upon written release by the
party whom such representation, warranty, covenant, agreement or obligation is
owed.  The provisions of this Section 8.1 will survive for so long as any other
Section of this Agreement will survive.
 
Section 8.2      Indemnification by Seller
 
Seller hereby agrees to indemnify and defend Buyer and its Affiliates, and their
respective officers, directors and employees (the “Buyer Indemnified Parties”)
against, and agrees to hold them harmless from, any claims for Losses by a
non-party to the extent such Losses arise from or in connection with the
following:
 
(a)      breach or alleged breach by Seller and/or any of its Affiliates or
successors in interest thereto of any representation or warranty made by it
contained in this Agreement;
 

 
EXECUTION COPY
Privileged and Confidential

  
 
10

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
(b)     any breach or alleged breach by Seller and/or any of its Affiliates or
successors in interest thereto of any of its covenants, agreements or
obligations contained in this Agreement;
 
(c)      events, conditions actions or circumstances arising prior to the
Closing; or
 
(d)     Indemnification of Buyer
 
Buyer hereby agrees to indemnify and defend Seller and its Affiliates and
related companies, and their respective officers, directors and employees (the
“Seller Indemnified Parties”) against, and agrees to hold them harmless from,
any Losses by a non-party to the extent such Losses arise from or in connection
with the following:
 
(e)      any breach or alleged breach by Buyer and/or any of its Affiliates or
successors in interest of any representation or warranty made by it contained in
this Agreement;
 
(f)      any breach or alleged breach by Buyer and/or any of its Affiliates or
successors in interest of any of its covenants, agreements or obligations
contained in this Agreement;  or
 
(g)     any and all liability in connection with the use and sale by Buyer of
the Product or the ANDA after the Closing.
 
Section 8.3      Procedure
 
(a)         In order for an Indemnified Party under this Article 8 (an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement, the Indemnified Party will, within a reasonable period of time
following the discovery of the matters giving rise to any Losses, notify its
applicable insurer and the indemnifying party under this Article 8 (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of the Losses and the amount
of the liability estimated to accrue therefrom; provided, however, that failure
to give notification will not affect the indemnification provided hereunder,
except to the extent the Indemnifying Party will have been actually prejudiced
as a result of the failure.  Thereafter, the Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information, records and documentation
reasonably requested by the Indemnifying Party with respect to such Losses.  The
Indemnifying Party shall control all litigation reflecting to the
indemnification.  Without limiting the foregoing, the Indemnified Party shall
control choice of counsel, staffing, and all decisions to be made with the
litigation.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
11

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
(b)         If the indemnification sought pursuant hereto involves a claim made
by a non-party against the Indemnified Party (a “Non-Party Claim”), the
Indemnifying Party will be entitled to participate in the defense of such
Non-Party Claim and, if it so chooses, to assume the defense of such Non-Party
Claim with counsel selected by the Indemnifying Party.  Should the Indemnifying
Party so elect to assume the defense of a Non-Party Claim, the Indemnifying
Party will not be liable to the Indemnified Party for any legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof.  If the Indemnifying Party assumes such defense, the Indemnifying Party
will control such defense.  The Indemnifying Party will be liable for the
reasonable fees and expenses of counsel employed by the Indemnified Party for
any period during which the Indemnifying Party has not assumed the defense
thereof (other than during any period in which the Indemnified Party will have
failed to give notice of the Non-Party Claim as provided above).  If the
Indemnifying Party chooses to defend or prosecute a Non-Party Claim, all of the
parties hereto will cooperate in the defense or prosecution thereof.  Such
cooperation will include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information,
which are reasonably relevant to such Non-Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  If the Indemnifying Party
chooses to defend or prosecute any Non-Party Claim, the Indemnifying Party will
seek the approval of the Indemnified Party (not to be unreasonably withheld) to
any settlement, compromise or discharge of such Non-Party Claim the Indemnifying
Party may recommend and which by its terms obligates the Indemnifying Party to
pay the full amount of the liability in connection with such Non-Party
Claim.  Whether or not the Indemnifying Party will have assumed the defense of a
Non-Party Claim, the Indemnified Party will not admit any liability with respect
to, or settle, compromise or discharge, such Non-Party Claim without the
Indemnifying Party’s prior written consent).  The Indemnifying Party shall
reimburse upon demand, all reasonable costs and expenses incurred by the
Indemnified Party in cooperation with the defense or prosecution of the
Non-Party Claim.
 
ARTICLE 9
 
GENERAL PROVISIONS
 
Section 9.1      Expenses
 
Except as otherwise specified in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such costs and expenses, whether or
not the Closing will have occurred.
 
Section 9.2      Further Assurances and Actions
 
Each of the parties hereto, upon the request of the other party hereto, whether
before or after the Closing and without further consideration, will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this
Agreement.  Seller and Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.
 
Section 9.3      Notices
 
All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing signed by the sender and shall be
deemed duly given:  (a) on the date delivered, if personally delivered, (b) on
the date sent by facsimile with automatic confirmation by the transmitting
machine showing the proper number of pages were transmitted without error, (c)
on the Business Day after being sent by Federal Express or another recognized
overnight mail service which utilizes a written form of receipt for next day or
next business day delivery, or (d) upon receipt after mailing, if mailed by
United States postage-prepaid certified or registered mail, return receipt
requested, in each case addressed to the applicable party at the address set
forth below: provided that a party may change its address for receiving notice
by the proper giving of notice hereunder:
 

 
EXECUTION COPY
Privileged and Confidential

  
 
12

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
 
(a)
if to Buyer, to:



Elite pharmaceuticals
165 Ludlow Avenue
Northvale, New Jersey 07647


Attn: Jerry Treppel, President and CEO


 
(b)
if Seller, to:



Mikah Pharma LLC
20 Kilmer Drive
Hillsborough, New Jersey  08844


Attention: Nasrat Hakim, President and CEO
 
Section 9.4      Headings
 
The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
 
Section 9.5      Severability
 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any law or public policy, all other terms and
provisions of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
 
Section 9.6      Counterparts
 
This Agreement may be executed in one (1) or more counterparts, all of which
will be considered one and the same agreement and will become effective when one
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto.
 
Section 9.7      Entire Agreement: No Non-Party Beneficiaries
 
This Agreement and the Exhibits hereto constitute the entire agreement and
supersede all prior agreements and understandings both written and oral
(including any letter or intent, memorandum of understanding electronic
communicators, e-mail or term sheet), between or among the parties hereto with
respect to the subject matter hereof.  Except as specifically provided herein or
therein, such agreements are not intended to confer upon any non-party other
than the parties hereto any rights or remedies hereunder or thereunder.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
13

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 9.8      Governing Law
 
This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the laws of
the State of New Jersey, U.S.A. applicable to agreements made and to be
performed entirely in such state, without giving effect to the conflict of law
principles thereof.
 
Section 9.9      Jurisdiction, Venue, Service of Process
 
Buyer and Seller agree to irrevocably submit to the sole and exclusive
jurisdiction of the state or federal courts in the state of New Jersey for any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party agrees that service of any process,
summons, notice or document by U.S. registered mail or recognized international
courier service to such party’s address set forth in this Agreement shall be
effective service of process.
 
Section 9.10    Specific Performance
 
The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with the terms
hereof and that the parties will be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity, without the
necessity of demonstrating the inadequacy of monetary damages and without the
posting of a bond.
 
Section 9.11    Force Majeure
 
Neither party will be in default of this Agreement to the extent that
performance of its obligations (other than obligations to pay amounts owed under
this Agreement) is delayed or prevented by reason of events or circumstances
beyond its reasonable control, including without limitation, earthquake, flood
or other acts of God, fire, explosion, terrorism, war, compliance with laws,
regulations or governmental or judicial orders, labor disputes, unavailability
of transportation (“Force Majeure”).  Should either party be delayed in or
prevented from performing any of its obligations under this Agreement by reason
of Force Majeure, such party shall give prompt notice thereof to the other party
and shall be obligated to perform the affected obligations within sixty (60)
days after the Force Majeure ceases to delay or prevent performance thereof.
 
Section 9.12    Publicity
 
Neither party will make any public announcement concerning, or otherwise
publicly disclose, any information with respect to the transactions contemplated
by this Agreement or any of the terms and conditions hereof without the prior
written consent of the other parties hereto. Notwithstanding the foregoing,
either party may make any public disclosure concerning the transactions
contemplated hereby that in the opinion of such party’s counsel may be required
by law or the rules of any stock exchange on which such party’s or its
Affiliates’ securities trade; provided, however, the party making such
disclosure will provide the non-disclosing party with a copy of the intended
disclosure reasonably, and to the extent practicable, prior to public
dissemination, and the parties hereto will coordinate with one another regarding
the timing, form and content of such disclosure.  Notwithstanding the foregoing,
after the Closing, Buyer may publicize its ability to market and sell the
Product without approval from Seller.
 

 
EXECUTION COPY
Privileged and Confidential

  
 
14

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
Section 9.13    Assignment
 
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party; provided, however, that either
party may assign its rights and obligations under this Agreement, without the
prior written consent of the other party, to an Affiliate or to a successor of
the assignment party by reason of merger, sale of all or substantially all of
its assets or any similar transaction.  Any permitted assignee or
successor-in-interest will assume all obligations of its assignor under this
Agreement.  No assignment will relieve either party of its responsibility for
the performance of any obligation.  This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
[SIGNATURE PAGE FOLLOWS]
 

 
EXECUTION COPY
Privileged and Confidential

  
 
15

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective representatives thereunto duly authorized, all as of the
date first written above.
 
MIKAH PHARMA LLC
 
ELITE PHARMACEUTICALS, INC.
         
By:
   
By:
   
Name: Nasrat Hakim
 
Name: Chris Dick
 
Title:   President and CEO
 
Title: President
 

 

 
EXECUTION COPY
Privileged and Confidential

  
 
16

--------------------------------------------------------------------------------

 
 

{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
EXHIBIT A


BILL OF SALE


THIS BILL OF SALE, dated May 18, 2010, is executed by Mikah Pharma LLC
(“Seller”), a limited liability company organized under the laws of Delaware in
favor of Elite Pharmaceuticals, Inc. (“Buyer”), a publically traded company
organized under the laws of Delaware, pursuant to the Asset Purchase Agreement,
dated May 18, 2010 (the “Agreement”), by and between Seller and
Buyer.  Capitalized terms used but not defined herein have the meanings given to
them in the Agreement.


i.           The Agreement provides for, among other things, the sale of the
Purchased Assets by Seller to Buyer.


ii.          In consideration of the payment of the Purchase Price, Seller by
this Bill of Sale does hereby immediately sell, transfer, assign and deliver to
Buyer, all of Seller’s rights, title and interest in and to the Purchased
Assets, notwithstanding that the Final Payment is to be made following the
Closing.


iii.         Seller hereby agrees that from time to time after the delivery of
this instrument, at Buyer’s request and without further consideration, Seller
will do, execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds,
conveyances,  transfers, assignments, powers of attorney and assurances as
reasonably may be required more effectively to convey, transfer to and vest in
Buyer, and to put Buyer in possession of, the Purchased Assets.


iv.         This instrument is executed by, and will be binding upon, Seller and
its successors and assigns for the uses and purposes set forth herein.


v.          This Bill of Sale shall be construed and enforced in accordance with
the laws of the State of New Jersey.


IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered by
Seller as of the date and year first written above.


MIKAH PHARMA  LLC
 
By:
   
Nasrat Hakim
 
President and CEO

 

 
EXECUTION COPY
Privileged and Confidential

  
 
17

--------------------------------------------------------------------------------

 